COX FRICKE LLP
A LIMITED LIABILITY LAW PARTNERSHIP

JOACHIM P. COX                  7520-0
   jcox@cfhawaii.com
RANDALL C. WHATTOFF             9487-0
   rwhattoff@cfhawaii.com
KAMALA S. HAAKE                 9515-0
   khaake@cfhawaii.com
CHRISTINE A. TERADA            10004-0
   cterada@cfhawaii.com
800 Bethel Street, Suite 600
Honolulu, Hawai‘i 96813
Telephone: (808) 585-9440
Facsimile: (808) 275-3276

Attorneys for Plaintiffs
OHANA MILITARY COMMUNITIES, LLC and
FOREST CITY RESIDENTIAL MANAGEMENT, LLC

              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAI‘I

OHANA MILITARY COMMUNITIES,              CIVIL NO. 18-00042 KJM
LLC and FOREST CITY
RESIDENTIAL MANAGEMENT,                  CERTIFICATE OF SERVICE
LLC,                                     [Re: (1) Plaintiff Ohana Military
                                         Communities, LLC’s Second Request
                 Plaintiffs,             for Production of Documents and
                                         Things to Defendant Cara Barber;
     vs.
                                         (2) Plaintiff Ohana Military
                                         Communities, LLC’s Second Request
CARA BARBER,                             for Answers to Interrogatories to
                 Defendant.              Defendant Cara Barber; and
                                         (3) Plaintiff Ohana Military
                                         Communities, LLC’s First Request
                                         for Admissions to Defendant Cara
                                         Barber]
                                             TRIAL:     June 12, 2019




                         CERTIFICATE OF SERVICE

            I hereby certify that, on this date and by the methods of service noted

below, a true and correct copy of 1) Plaintiff Ohana Military Communities, LLC’s

Second Request for Production of Documents and Things to Defendant Cara

Barber; (2) Plaintiff Ohana Military Communities, LLC’s Second Request for

Answers to Interrogatories to Defendant Cara Barber; and (3) Plaintiff Ohana

Military Communities, LLC’s First Request for Admissions to Defendant Cara

Barber was served on the following at their last known addresses:

      Served By Hand Delivery (original and one copy):

      P. Kyle Smith, Esq.
      Law Offices of Ian L. Mattoch
      Pacific Guardian Center
      737 Bishop Street, Suite 1835
      Honolulu, Hawaii 96813

      Served By Hand Delivery (one copy):

      Bradford F.K. Bliss, Esq.
      Lyons, Brandt, Cook & Hiramatsu
      1800 Davies Pacific Center
      841 Bishop Street
      Honolulu, HI 96813




                                        2
Served By United States Mail, Postage Prepaid (one copy):

Terrance M. Revere, Esq.
Pali Palms Plaza
970 N. Kalaheo Ave., Suite A301
Kailua, HI 96734

Attorneys for Defendant
CARA BARBER

      DATED: Honolulu, Hawai‘i, March 13, 2019.


                            /s/ Kamala S. Haake
                            JOACHIM P. COX
                            RANDALL C. WHATTOFF
                            KAMALA S. HAAKE
                            CHRISTINE A. TERADA
                            Attorneys for Plaintiffs
                            OHANA MILITARY COMMUNITIES, LLC
                            and FOREST CITY RESIDENTIAL
                            MANAGEMENT, LLC




                                  3
